Order filed, February 1, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01091-CV
                                 ____________

   ARROWS UP, LLC, ARROWS UP, INC. AND JOHN ALLEGRETTI,
                        Appellant

                                         V.

   SANDBOX LOGISTICS, LLC AND SANDY CREEK CAPITAL, LLC,
                          Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-03483


                                      ORDER

      The reporter’s record in this case was due January 30, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Cynthia Berry and Kimberly Kidd, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM